DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.
In regards to applicant’s argument that Lin only discusses a cell phone in the background of the invention once.  A single mention of an item is a teaching of an item.  Cell phones are input/output devices known to send and receive data.  Thus, the teaching of a cell phone as a “portable electronic product” attached using USB makes clear that either a peripheral device (118) or the host (102) may be a cell phone in that these are the USB ports of HUB 106.  The background also states “When these portable electronic products are connected to the hub for use, several execution modes are performed for communication and each of execution modes consumes the current with different magnitude level wherein the supplying current is distributed to each port of the hub.”.  Thus, Lin et al clearly teaches the “portable electronic product” is attached to the HUB. And the portable electronic product may be a cell phone.  Cell phones are known to send and receive communications with a network Lin et al also expressly teaches communications Para[0002],[0005],[0008],[0012],[0031],[0034],[0040].  Further the link between the host and the plural peripherals are by definition a network.  The examiner further notes the purpose of the USB protocol is to send and receive data and power over the USB network.
In regards to applicant’s argument regarding Robinson et al:  Robinson et al clearly teaches a communications device 120 Para [0055] “The communication device 120 may facilitate a wireless connection (e.g., across the Internet, Wi-Fi, Bluetooth (BLE), Zigbee, cellular, radio, etc.). In one embodiment, a controller area network (CAN) bus including any number of wired and wireless connections provides the exchange of signals, information, and/or data. Further, the communication device 120 may include a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (e.g., through the Internet using an Internet Service Provider).” This is expressly communication via a network that sends and receives communications and Para [0063] “When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a machine, the machine properly views the connection as a machine-readable medium.”.  The examiner notes Robinson et al’s communication device 120 is only expressly an output communications device in that it transmits but does not say it receives data.  Para [0038] does state the display 116 receives a command to provide an indication of solar intensity to the user but does not expressly state this command comes over communication device 120. Communications devices such a cell phones that both send and receive data/commands are common.
In regards to applicant’s argument regarding Wojcik et al.  Applicants arguments themselves expressly state that Wojcik et al teaches sending and receiving data over a network making obvious having an input/output device capable of sending and receiving data over a network.
The examiner notes the claim language only states “providing a customer premise equipment device having an input/output device configured to send communications to, and receive communications from one or more networks during normal operation using current supplied by a universal serial bus (USB) port of a display device” there is no indication that this data relates to the customer equipment device only that it sends and receives data.  Thus, Lin et al’s cellphone reads on the claimed input/output device if the claim included a requirement that the data relates to the operation of the customer equipment device then Robinson et al’s communications device 120 would be relied on for this teaching in that it sends/receives data relating to the operation of the solar panels “the communication device 120 is configured to transmit various information and data (e.g., current data, voltage data, power data, charging history, etc.)” Para [0055].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-10, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824, Robison et al PN 2017/0040801 and what is well known in the art as evidenced by Crumbliss PN 2,826,737.
In regards to claims 1, 8, 14: Lin et al teaches customer premise equipment device (HUB 106) having an input/output device (such as a cellphone) configured to send communications (Para[0002], [0005], [0008], [0012], [0031], [0034], [0040]) to, and receive communications from one or more networks during normal operation using current supplied by a universal serial bus (USB) port of a display device; Lin et al teaches a method comprising: calculating available current at a customer premise equipment device (Hub 106 figures 2A-2D performed by the power management module internal to HUB 106), wherein the customer premise equipment device (hub) is connected to a USB port of another device (host 102); generating a current load (the total load of the peripherals 118A-118D) at the customer premise equipment device (106); applying the current load at the customer premise equipment device, as current draw applied during a normal operation (the normal current draw of the peripherals) of the customer premise equipment device (106); determining whether the power supply is capable of supporting the current draw applied during the normal operation of the customer premise equipment device (steps S306-S314 and $340-S346); and disabling the peripheral when the determination is made that the power supply is not capable of supporting the current draw applied during the normal operation of the customer premise equipment device (106). Lin et al teaches calculating the available current instead of performing a test to determine the available current. Lin et al also does not state when the total current is found. Lin et al teaches power coming from an external power supply instead of from the USB port, Lin et al teaches disabling the peripheral instead of outputting a notification of insufficient current. Wojcik et al teaches 4 methods of determining the available current from a power supply as well as the power supply being a USB port from a host (Para [0072]). One of the 4 methods is a current draw test (Para [0077]) “A fourth method of determining a maximum current limit or other power capabilities of a power source is conducting of trial and error testing. A host device using power from a power source may iteratively draw increasing levels of power or current from the power source until there is an indication that the power source is reaching or has reached its maximum capabilities.” It would have been obvious to a person of ordinary skill ion the art before the time of the claimed invention to supply power from a USB port as well as perform a current draw test by the power management module to determine available current because this is one of the common methods of determining the available current. Lee et al teaches disabling the port to the peripheral if the available current is insufficient as opposed to sending out a notification that the USB port is not capable of supporting the current draw. Langgood et al teaches detecting there is insufficient current available to run a computer at a desired level and sending out “a notification (310) of insufficient current supply” (Para [0033]) as well as teaching the timing of determine the current capacity being upon connection to the power source. It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention send a notification of insufficient current supply because this would have allowed the user to know why the peripheral is not being powered. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimer invention to determine the current capacity upon connection of the HUB to the host/power source because this would have made the data of the power source capacity be available as soon as the power is available. Wojcik et al teaches a device using power from a power source may iteratively draw increasing levels of power or current from the power source until there is an indication that the power source is reaching or has reached its maximum capabilities. Wojcik et al does not state how this increase is obtained. Wojcik et al does not teach “by adding more functions in a controlled manner to generate the predetermine current load”. Official notice is taken that the total resistance of a Parallel Circuit is NOT equal to the sum of the resistors (like in a series circuit). The total resistance in a parallel circuit is always less than any of the branch resistances. Adding more parallel resistances to the paths causes the total resistance in the circuit to decrease. Also, via ohms law I=V/R the current load increases as the total resistance lowers. It would have been obvious to a person of ordinary skill in the art to add functions to draw current for the current test because this is a simple method of increasing current load. Wojcik et al teaches increasing load current for testing the USB power supply. Wojcik et al does not expressly state the load that causes the current draw is “pulsed”. Robison et al expressly teaches testing a power supply (solar cells) by pulsing a test load (para [0058]) with increasing loads to find the point of decrease in voltage. Lin et al teaches the host being a USB device and Wojcik et al teaches drawing power from the USB device. Lin et al does not teach the host is a display device. Wojcik et al teaches a tablet 1300 that may be a host with a USB port 1330 Para [0145]. It would have been obvious to have the host be a display/monitor/tablet with a USB port because this is a very common form of device having a USB port. 
In regards to claims 2, 9, 15: Wojcik et al teaches iterative draw increasing levels of power or current from the power source.
In regards to claims 3, 10, 16: Wojcik et al teaches an iterative draw “until there is an indication that the power source is reaching or has reached its maximum capabilities”. Wojcik et al states “In one case, the indication that the power source is nearing its maximum capability may be indicated by the power source having difficulty maintaining a supply voltage. For example, if a power source is supplying power at 5V and is having difficulty meeting increasing current requirements, the supply voltage may begin dropping to 4.9V, 4.8V, or lower. By gradually increasing the current draw from the power source and detecting changes in the supply voltage, or some other characteristic of the supplied power, the host can the determine a maximum current draw for the power source.” Thus, when the supply voltage falls below a limit it has reached the maximum current available.
In regards to claims 7, 20: Langgood et al teaches displaying the notification. It would have been obvious to a person of ordinary skill in the art to include suggested remedies such as telling the user to connect to an alternate power supply because an extremely small number of users might not think of connecting to an alternate power source if the current power source is incapable of supplying power.
Claims 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al
PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824,
Robison et al PN 2017/0040801 and what is well known in the art as evidenced by Crumbliss PN 2,826,737 as applied to claim 2 above, and further in view of Saether PN 2007/0213946.
In regards to claims 4, 11, 17: Wojcik et al teaches detecting a fall in supply voltage to determine the supply has reached its maximum current. While the mechanism to perform this is known in the art as a brownout detector, Wojcik et al does not use the term brownout. Saether teaches a conventional prior art Brownout detector (Para [0002]) “Some conventional brownout detectors use a comparator to compare a power supply voltage with a bandgap reference voltage provided by a bandgap circuit. If the divided power supply voltage drops below the bandgap reference voltage, the comparator output signal can be used to indicate a brownout.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a brownout detector because this is how Wojcik et al detects the voltage falling below a threshold.
Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al
PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824, Robison et al PN 2017/0040801 and what is well known in the art as evidenced by Crumbliss PN
2,826,737 as applied to claim 3 above, and further in view of Saether PN 2007/0213946.
In regards to claims 6, 13, 19: Wojcik et al teaches detecting a fall in supply voltage to determine the supply has reached its maximum current. While the mechanism to perform this is known in the art as a brownout detector, Wojcik et al does not use the term brownout. Saether teaches a conventional prior art Brownout detector (Para [0002]) “Some conventional brownout detectors use a comparator to compare a power supply voltage with a bandgap reference voltage provided by a bandgap circuit. If the divided power supply voltage drops below the bandgap reference voltage, the comparator output signal can be used to indicate a brownout.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a brownout detector because this is how Wojcik et al detects the voltage falling below a threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner erred in inadvertently not making the previous action final. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187